Citation Nr: 0948320	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  03-24 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for arthritis of the 
cervical and lumbar spine.


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In February 2002, the Veteran submitted a claim of 
entitlement to service connection for skin rash on the feet.  
This claim was denied by the RO in August 2003 and by the 
Board in November 2006.  The Veteran appealed the denial of 
this claim to the United States Court of Appeals for Veterans 
Claims.  Pursuant to a November 2009 Joint Motion for Remand 
(JMR), the Veteran withdrew his appeal of this issue.

The appeal is remanded to the RO.


REMAND

The Veteran originally filed his claim of entitlement to 
service connection for arthritis of the cervical and lumbar 
spine in February 2002, which was denied by a November 2002 
RO rating decision.  The Veteran timely perfected an appeal 
of this decision in August 2003.  See 38 C.F.R. § 20.302 
(2009).  In its November 2006 decision, the Board found that 
arthritis of the Veteran's spine was not shown in his service 
treatment records, upon his discharge from active duty 
service, or to a compensable degree within 1 year from his 
discharge.  At the time of the Board's November 2006 
decision, the earliest evidence of record demonstrating a 
spine disorder was a January 1981 VA examination report, 
wherein the Veteran's degenerative spondylitic changes were 
reported to be secondary to a post-service, January 1977 
slip-and-fall injury.  Consequently, the Board found that the 
Veteran's then current arthritis of the cervical and lumbar 
spine was not incurred in or related to his active duty 
service and, thus, his claim of entitlement to service 
connection was denied.  See 38 U.S.C.A. §§ 1110, 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  
Pursuant to a JMR, the Court, in its December 2009 Order, 
found additional efforts were required to ensure that the 
duty to assist the Veteran was satisfied in this case.  
Specifically, the Court found that the November 2006 Board 
decision did not include an adequate statement of the reasons 
and bases for the determination that "there [was] no 
indication in the record that additional evidence relevant to 
the [issue] decided herein [was] available and not part of 
the claims file."  This finding was based on the fact that, 
at a June 2006 Board hearing, the Veteran testified that he 
received treatment for his lower back in 1948 or 1949 from a 
private physician named "Dr. Taylor," whose office was 
possibly located on Broad Street in Montgomery, Alabama.  
Because the evidence of record did not indicate that VA 
attempted to obtain these potentially relevant treatment 
records, the Court found that the duty to assist the Veteran 
had not been satisfied.  As such, in December 2009, the Court 
vacated the Board's November 2006 decision with respect to 
the issue of entitlement to service connection for arthritis 
of the cervical and lumbar spine and remanded the issue to 
the Board for further development in compliance with the 
directives of the JMR.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Based on a review of the Veteran's claims file, the Board 
finds that a remand is warranted for further development and 
readjudication of the Veteran's claim of entitlement to 
service connection for arthritis of the cervical and lumbar 
spine.  Notice provided to the Veteran pursuant to this claim 
did not include timely information of how VA assigns 
disability ratings or effective dates for the award of 
benefits once service connection is granted.  Id.  As such, 
the RO must issue the Veteran VCAA-compliant notice prior to 
the readjudication of his service connection claim for 
arthritis of the cervical and lumbar spine.  Further, 
pursuant to the directives of the JMR, the RO, with the 
necessary assistance of the Veteran, must attempt to obtain 
records from the physician that treated the Veteran for a low 
back disorder sometime in either 1948 or 1949 in Montgomery, 
Alabama.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is remanded for the following action:

1.  The RO must issue notice to the 
Veteran compliant with 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO must contact the Veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated him for arthritis of the cervical 
and lumbar spine since his discharge from 
service.  The RO should specifically 
request further identifying details in 
order to attempt to obtain records 
relating to the low back treatment the 
Veteran received in 1948 or 1949 from 
"Dr. Taylor", whose office was possibly 
located on Broad Street in Montgomery, 
Alabama.  This information should include 
the approximate dates of and the address 
where the Veteran received such treatment.  

The RO must then obtain copies of the 
related treatment records that are not 
already in the claims file.  Once this 
information has been received, if known, 
the RO must issue a request for the 
associated treatment records.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain the identified records, the RO is 
unable to secure same, the RO must notify 
the Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

4.  THIS APPEAL HAS BEEN ADVANCED ON THE 
BOARD'S DOCKET.  This claim must be 
afforded expeditious treatment.  The law 
requires that all claims that are remanded 
by the Board of Veterans' Appeals or by 
the United States Court of Appeals for 
Veterans Claims for additional development 
or other appropriate action must be 
handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



